                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


SADARIS PHELPS                                                                       PLAINTIFF

v.                             Case No. 4:18-cv-00686-KGB-PSH

RUSTY PAIGE, et. al.                                                             DEFENDANTS

                                             ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 22). Plaintiff Sadaris Phelps has not filed

objections to the Proposed Findings and Recommendation, and the time to file such objections has

passed. The mail was returned undeliverable as to Mr. Phelps on February 25, 2019 (Dkt. No. 23).

Local Rule of the United States District Court for the Eastern and Western Districts of Arkansas

5.5(c)(2) states that:

        It is the duty of any party not represented by counsel to promptly notify the Clerk
        and the other parties to the proceedings of any change in his or her address, to
        monitor the progress of the case, and to prosecute or defend the action diligently.
        A party appearing for himself/herself shall sign his/her pleadings and state his/her
        address, zip code, and telephone number. If any communication from the Court to
        a pro se plaintiff is not responded to within thirty (30) days, the case may be
        dismissed without prejudice.

        Accordingly, after careful consideration, the Court concludes that the Proposed Findings

and Recommendation should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Dkt. No. 22). The Court dismisses without prejudice Mr. Phelps’

complaint and amended complaints (Dkt. Nos. 2, 16, 18).
It is so ordered this the 18th day of February, 2020.



                                              ______________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
